





EXHIBIT 10.2



SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
AIM MANAGEMENT HOLDCO, LLC
This Second Amended and Restated Limited Liability Company Operating Agreement
of AIM Management Holdco, LLC (this “Agreement”), a Delaware limited liability
company (the “Company”), is dated effective as of November 5, 2014 (the
“Effective Date”), and is made by and among the Persons listed as the Class A
Members and the Class B Members on Schedule 1, attached hereto. This Agreement
amends and restates in its entirety the Amended and Restated Limited Liability
Company Agreement of the Company dated effective as of September 10, 2014, as
set forth below.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE 1
Organization
1.1    Definitions. The following capitalized terms shall have the following
meanings when used in this Agreement:
“Accounting Period” means a period: (i) the first day of which is (A) the
Effective Date (in the case of the initial Accounting Period) and thereafter on
the day immediately following the last day of the preceding Accounting Period,
(B) any date on which there are contributions to the capital of the Company or
any material amount is credited to a Capital Account other than on a pro rata
basis, (C) the first day of any “Fiscal Period” (as the term “Fiscal Period” is
defined in the applicable Fund agreement) of a Fund, (D) the date after which
there are withdrawals or distributions from the capital of the Company or any
material amount is debited to any Capital Account other than on a pro rata basis
or (E) such other date reasonably deemed appropriate by the Managers; and (ii)
the last day of which is (A) the last day of a Fiscal Quarter, (B) the last day
of any “Fiscal Period” (as the term “Fiscal Period” is defined in the applicable
Fund agreement) of a Fund or (C) such other date reasonably deemed appropriate
by the Managers.
“Act” means the Delaware Revised Uniform Limited Liability Company Act (6 Del.C.
§18-101 et seq.), as amended from time to time (or any corresponding provisions
of succeeding law).
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

1
205534917 v13

--------------------------------------------------------------------------------



(1)    Credit to such Capital Account any amounts which such Member is obligated
to restore pursuant to any provision of this Agreement or is deemed to be
obligated to restore pursuant to the penultimate sentences of
sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
(2)    Debit to such Capital Account the items described in sections 1.704-1
(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the
Regulations.
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.
“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person.
“Ashford Employer” means an employer Affiliated with the Company that employs a
Class B Member, including without limitation, Ashford, Inc. and Ashford
Hospitality Advisors, LLC.
“Capital Account” means, with respect to each Member, the capital account
established and maintained on behalf of such Member as described in Section 6.1.
“Capital Contribution” means, with respect to any Member, a contribution of cash
or property made by such Member to the Company pursuant to Article 2.
“Class A Members” shall mean those individuals or entities listed as Class A
Members on the books and records of the Company, who are Members of the Company.
“Class B Drag Along Portion” shall have the meaning provided in Section 7.4(c).
“Class B Members” shall mean those individuals or entities listed as Class B
Members on the books and records of the Company, who are Members of the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law.
“Company Interest” means the entire ownership interest of a Member in the
Company at the relevant time, including the right of such Member to any and all
benefits to which a Member may be entitled as provided in this Agreement,
together with the obligations of such Member to comply with all the terms and
provisions of this Agreement.
“Company Minimum Gain” has the meaning set forth in sections 1.704-2(b)(2) and
1.704-2(d) of the Regulations.
“Company Percentage” of a Member shall mean the percentage representing such
Member’s percentage Company Interest in the Company as set forth opposite a
Member’s name on Exhibit A. The sum of the Company Percentages of the Members
for each Accounting Period shall equal 100% in the aggregate.

2



--------------------------------------------------------------------------------



“Control” (whether or not capitalized) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such Fiscal Year for United States federal income tax purposes, except that
if the Gross Asset Value of an asset differs from its adjusted basis for United
States federal income tax purposes at the beginning of such Fiscal Year,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the United States federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year bears to such
beginning adjusted tax basis; provided, however, that if the adjusted basis for
United States federal income tax purposes of an asset at the beginning of such
Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the
Managers.
“Drag Along Notice” shall have the meaning provided in Section 7.4(c).
“Fair Market Value” shall have the meaning provided in Section 7.3.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Fiscal Quarter” means any calendar quarter, unless the Managers elect another
fiscal quarter.
“Fiscal Year” means the period commencing on the Effective Date and ending on
December 31, 2014, and thereafter each period commencing on January 1 of each
year and ending on December 31 of such year, unless the Managers elect another
fiscal year, provided that any such other fiscal year is permissible for federal
income tax purposes.
“Fund Agreement” means the limited partnership agreement and any other relevant
governing document of a Fund.
“Funds” shall have the meaning provided in Section 1.4; provided, however, no
private or public entity created for the purpose of directly owning hotel assets
or incubating future REITs will be considered a “Fund”.
“Future Funds” mean any account or private pooled investment vehicle, in each
case focused on investing in securities, with a general partner of which the
Partnership or its Affiliates will have an ownership interest; provided however,
no private or public entity created for the purposes of directly owning hotel
assets or incubating future REITs will be considered a “Future Fund”.
“Gross Asset Value” means the amount equal to, with respect to any asset, the
asset’s adjusted basis for United States federal income tax purposes, except as
follows:
(a)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as reasonably
determined by the Managers;

3



--------------------------------------------------------------------------------



(b)    The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as reasonably determined by the
Managers, as of the following times: (i) the acquisition of an additional
Company Interest by any new or existing Member in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Company to a Member
of more than a de minimis amount of property as consideration for a Company
Interest; (iii) the liquidation of the Company within the meaning of Regulations
section 1.704-1(b), as appropriate or necessary to ensure that the Capital
Accounts of the Members properly reflect their respective economic interests;
(c)    The Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution, as reasonably determined by the Managers; and
(d)    The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code section 734(b) or Code section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations section 1.704-1(b)(2)(iv)(m) and paragraph (6) of the
definition of Net Profit and Net Losses or Section 6.3(j); provided, however,
that Gross Asset Values shall not be adjusted pursuant to this paragraph (d) to
the extent the Managers determine that an adjustment pursuant to paragraph (b)
is necessary or appropriate in connection with a transaction that would
otherwise result in an adjustment pursuant to this paragraph (d).
“Investment” means direct or indirect beneficial ownership of any stock,
partnership interest (general or limited), membership interest, business trust
interest or other ownership interest, as well as any note, debenture or other
debt security or instruments.
“Majority-in-Interest” means, in the case of the Members, the Members holding in
the aggregate more than 50% of all of the Company Percentages; and means, in the
case of a particular class of Members, the Members of the particular class
holding in the aggregate more than 50% of the Company Percentages held by the
Members of that class.
“Managers” shall have the meaning provided in Section 3.1(a).
“Maximum Tag Along Portion” shall have the meaning provided in Section 7.4(c).
“Member” means any Person admitted to the Company as a member of the Company,
until the Person has been removed as a Member or a substitute Member or Members
are admitted with respect to such Person’s entire Company Interest. For all
purposes of the Act, the Members constitute a single class or group of members
except to the extent and in the circumstances explicitly set forth herein. For
purposes of clarity, any provision of this Agreement requiring the vote or
consent by a Majority-in-Interest of the Class A Members will be binding on the
Class B Members to the extent such provision is applicable to the Class B
Members.
“Member Nonrecourse Debt” has the meaning set forth in section 1.704-2(b)(4) of
the Regulations.

4



--------------------------------------------------------------------------------



“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with section 1.704-2(i)(3) of the Regulations.
“Member Nonrecourse Deductions” has the meaning set forth in
sections 1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations.
“Net Profits” and “Net Losses” mean, for each Fiscal Year, an amount equal to
the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Code section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(1)    Any income of the Company that is exempt from United States federal
income tax and not otherwise taken into account in computing Net Profits or Net
Losses pursuant to this definition shall be added to such taxable income or
loss;
(2)    Any expenditures of the Company described in Code section 705(a)(2)(B) or
treated as Code section 705(a)(2)(B) expenditures pursuant to Regulations
section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses, shall be subtracted from such taxable income or loss;
(3)    In the event the Gross Asset Value of any Company property is adjusted
pursuant to the definition of “Gross Asset Value,” the amount of such adjustment
shall be taken into account as gain or losses from the disposition of such
property for purposes of computing Net Profits or Net Losses;
(4)    Gains or losses resulting from the disposition of Company property shall
be computed by reference to the Gross Asset Value of such property,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(5)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation contained herein;
(6)    To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code section 734(b) or Code section 743(b) is required
pursuant to section 1.704- 1(b)(2)(iv)(m)(4) of the Regulations to be taken into
account in determining Capital Accounts as a result of a distribution other than
in complete liquidation of a Member’s Company Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses; and

5



--------------------------------------------------------------------------------



(7)    Notwithstanding any other provision of this definition of Net Profits or
Net Losses, any items which are specially allocated pursuant to Section 6.3
shall not be taken into account in computing Net Profits or Net Losses.
“Nonrecourse Deductions” has the meaning set forth in section 1.704-2(b)(1) of
the Regulations.
“Nonrecourse Liability” has the meaning set forth in section 1.704-2(b)(3) of
the Regulations.
“Permitted Transferee” means, in the case of a Member that is an entity, any
Affiliate, and in the case of a Member that is an individual, any Affiliate or
any trust or other entity created during an individual’s life, controlled by the
individual, for estate planning purposes, such as a living trust, limited
partnership or limited liability company; or, in either case, any other
transferee approved by a Majority-in-Interest of the Members; provided that,
each of Monty Bennett and Rob Hays and each of their Affiliates are “Permitted
Transferees” of each other; provided further that any such Permitted Transferee
agrees in writing as a condition precedent to be bound by the provisions of this
Agreement with respect to the transferred Company Interest in a form
satisfactory to the Company.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity or any government (including a governmental
agency or political subdivision thereof).
“Release” shall have the meaning provided in Section 7.3(b).
“Regulations” means the regulations issued under the Code or any successor law.
“Regulatory Allocations” shall have the meaning provided in Section 6.3(j).
“Removal Interest” means the daily contract rate for United States 3-year
treasury notes plus 400 basis points calculated and fixed as of the date of
removal of a relevant Class B Member.
“Representative” shall have the meaning provided in Section 7.4(c).
“Repurchase Price” shall have the meaning provided in Section 7.3(b).
“Securities” means to invest, on margin or otherwise, long and short, in
securities and other financial instruments, domestic or foreign, whether
existing on the date hereof or subsequently developed including, without
limitation: capital stock; shares of beneficial interest; partnership interests
and similar financial instruments; bonds, notes and debentures (whether
subordinated, convertible or otherwise); currencies; commodities; interest rate,
currency, commodity, equity and other derivative products, including, without
limitation, (i) futures contracts (and options thereon) relating to stock
indices, currencies, United States government securities and securities of
foreign governments, other financial instruments and all other commodities,
(ii) swaps, options, warrants, caps, collars, floors and forward rate
agreements, (iii) spot and forward currency transactions and (iv) agreements
relating to or securing such transactions; mortgage-backed obligations issued or

6



--------------------------------------------------------------------------------



collateralized by U.S. federal agencies; equipment lease certificates; equipment
trust certificates; loans; first-, secondary lien and other credit facilities;
accounts and notes receivable and payable held by trade or other creditors;
trade acceptances; contract and other claims; executory contracts;
participations; mutual funds; money market funds; obligations of the United
States or any state thereof, foreign governments and instrumentalities of any of
them; commercial paper; certificates of deposit; bankers’ acceptances; choses in
action; trust receipts; and any other obligations and instruments or evidences
of indebtedness of whatever kind or nature, in each case, of any person,
corporation, government or other entity whatsoever, whether or not publicly
traded or readily marketable (all such items being called herein a “Security” or
“Securities”), and to sell Securities short and cover such sales.
“Selling Member” shall have the meaning provided in Section 7.4(c).
“Tag Along Exercise Notice” shall have the meaning provided in Section 7.4(c).
“Tag Along Participant” shall have the meaning provided in Section 7.4(c).
“Tag Along Price” shall have the meaning provided in Section 7.4(c).
“Tag Along Sale Notice” shall have the meaning provided in Section 7.4(c).
“Trading Value” shall have the meaning provided in Section 7.3(d).
“Transfer” when used as a noun, means any assignment, transfer, sale, pledge,
alienation, hypothecation or other disposition or encumbrance; and, when used as
a verb, means to assign, transfer, sell, pledge, alienate, hypothecate or
otherwise dispose of or encumber. “Transfer” shall also include, when used with
respect to any property (including any Company Interest), any Transfer of
control of the Person(s) owning such property, whether directly or indirectly,
provided, that the property in question represents all or substantially all of
the property of such Person.
“Transferee Terms” shall have the meaning provided in Section 7.4(c).
1.2    Formation of Limited Liability Company. The Members formed the Company
pursuant to and in accordance with the Act, and, except as otherwise provided
herein, the rights and liabilities of the Members are as provided in the Act.
The term of the Company began upon the issuance of the Certificate of Formation
(the “Certificate”) filed with the Secretary of State of the State of Delaware
pursuant to the Act, and shall continue until the liquidation and termination of
the Company in accordance with this Agreement and the Act.
1.3    Name. The name of the Company is “AIM Management Holdco, LLC.” The
Managers may change the name of the Company from time to time and shall give
prompt notice thereof to the Members. In any such event, the Managers shall
promptly file in the office of the Secretary of State of the State of Delaware
an amendment to the Certificate reflecting such change of name.
1.4    Character of Business. The purpose of the Company is to (i) serve as a
member of the investment manager to each of AIM Real Estate Hedged Equity (U.S.)
Fund, LP, a Delaware limited

7



--------------------------------------------------------------------------------



partnership, AIM Real Estate Hedged Equity (Cayman) Fund, Ltd., a Cayman Islands
exempted company, and AIM Real Estate Hedged Equity Master Fund, L.P., a Cayman
Islands exempted limited partnership, as well as any Future Funds (each, a
“Fund” and together, the “Funds”), and (ii) engage or participate in any lawful
business activities (as determined by the Managers) in which a limited liability
company organized under the laws of the State of Delaware may engage or
participate. The Managers shall have the authority to qualify the Company to do
business in any state or jurisdiction as it may determine for the purposes
listed above.
1.5    Registered Office and Agent. The address of the Company’s registered
office is c/o Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware, 19808. The Company’s registered agent
at such address is Corporation Service Company. The Managers may change such
registered office or registered agent from time to time. The Managers shall give
each Member prompt notice of any such change.
1.6    Fiscal Year. The fiscal year (the “Fiscal Year”) of the Company shall end
on December 31 of each calendar year unless, for United States federal income
tax purposes, another fiscal year is required. The Company shall have the same
fiscal year for United States federal income tax purposes and for accounting
purposes.
1.7    Other Terms. All references to “Articles,” “Sections” and “Schedules”
contained in this Agreement are, unless specifically indicated otherwise,
references to articles, sections, schedules and other provisions of this
Agreement. Whenever in this Agreement the singular number is used, the same
shall include the plural where appropriate (and vice versa), and words of any
gender shall include each other gender where appropriate. As used in this
Agreement, the following words or phrases shall have the meanings indicated:
(i) “day” shall mean a calendar day; (ii) “include” and derivatives thereof
shall mean “including without limitation;” (iii) “law” or “laws” shall mean
statutes, regulations, rules, judicial orders and other legal pronouncements
having the effect of law; and (iv) “person” shall mean any individual,
corporation, partnership, limited liability company, trust, government or other
entity. Whenever any provision of this Agreement requires or permits the
Managers to take or omit to take any action, or make or omit to make any
decision, unless the context clearly requires otherwise, such provision shall be
interpreted to authorize an action taken or omitted, or a decision made or
omitted, by the Managers acting alone and in good faith.
ARTICLE 2
Capital Contributions
2.1    Capital Contributions. The initially contributed capital of the Company
is apportioned to the Capital Accounts of the Members in the amounts set forth
in the books and records of the Company (which shall be updated for any
Transfers in accordance with this Agreement and any further capital
contributions in accordance with this Agreement). The Members will be required
to fund any future capital contributions to the Company for operating expenses,
as determined by the Managers, pro rata in accordance with their Company
Percentages.

8



--------------------------------------------------------------------------------



ARTICLE 3
Rights and Obligations of Members
3.1    Management of Company.
(a)    All Members hereby agree that the powers of the Company shall be
exercised by or under the authority of, and the business affairs of the Company
shall be managed under the direction of the managers of the Company (the
“Managers”). Except as otherwise provided in this Agreement, the management,
control and direction of the Company and its operations, business and affairs
shall be vested exclusively in the Managers, who shall have the right, power and
authority, acting solely by themselves and without the necessity of approval by
any Member or any other person, to carry out any and all of the purposes of the
Company (including, without limitation, to open, maintain and close bank
accounts and draw checks or other orders for the payment of money, open,
maintain and close brokerage, money market fund and other similar accounts) and
to perform or refrain from performing any and all acts that the Managers may
deem necessary, desirable, appropriate or incidental thereto, subject only to
any express limitations set forth in this Agreement. Each Manager shall hold
office until his successor has been elected, or until his earlier death,
resignation, or removal. A Manager may be appointed or removed at the election
of a Majority-in-Interest of the Class A Members. The initial Managers of the
Company are Monty Bennett and Rob Hays.
(b)    Notwithstanding any provision hereof to the contrary, the Managers will
not, either directly or indirectly, without the affirmative vote or consent of a
Majority-In-Interest of the Members, take any of the following actions:
(i)    sell, convey or otherwise dispose of (including by license) all or
substantially all of its property or business or merge with or into or
consolidate or combine with any other Person (unless, immediately following such
merger, combination or consolidation, the surviving entity is owned by the Class
A Members and Class B Members in the same proportion as their Company
Percentages in the Company immediately prior to such consolidation, combination
or merger);
(ii)    liquidate, dissolve or wind up the Company, or effect any
recapitalization (including any stock split, stock dividend, reverse stock split
or otherwise), restructuring or reorganization of the Company;
(iii)    issue or sell any Company Interests (including pursuant to any employee
incentive plan); or admit any substituted Members or Additional Members other
than as provided in Article 7; or redeem, purchase or otherwise acquire any
Company Interests other than provided in Article 7;
(iv)    unless otherwise provided herein, any action with respect to matters
involving a conflict of interest related to a Manager or the Managers (but not
including matters related to management or policies with respect to the Funds);
(v)    agree or commit to do any of the foregoing.

9



--------------------------------------------------------------------------------



(c)    Except as otherwise provided in this Agreement, no Member shall
participate in the management, control or direction of the Company’s operations,
business or affairs, transact any business for the Company or have the power to
act for or on behalf of or to bind the Company, such powers being vested solely
and exclusively in the Managers.
3.2    Expenses. The Company pays all costs and expenses arising in connection
with its operations including, but not limited to, all out-of-pocket,
administrative, insurance, consulting, professional and legal and expenses of
the Company. The Managers shall be entitled to reimbursement for all reasonable
expenses respectively paid or incurred by them on behalf of the Company. This
Section 3.2 in no way limits the Company’s ability to seek and receive
reimbursement for costs and expenses to which it may be entitled under the
applicable Fund Agreement.
3.3    Liability of Members. All Company debts and obligations shall be paid or
discharged with the property of the Company (including insurance proceeds). No
Member shall be personally liable for any of the debts or obligations of the
Company, nor shall a Member have any obligation to make up any negative balance
in its Capital Account.
3.4    Consents and Voting Rights. Any Member whose consent, vote or approval is
required or permitted under any provision of this Agreement may give or withhold
such consent, vote or approval in the sole discretion of such Member, whether
reasonably or unreasonably. In the case of any matter for which the action of
the Members is expressly required by the Act, this Agreement or is requested by
the Managers, such action shall (unless a different percentage is otherwise
specified by the foregoing) be effective against and binding on all Members and
the Company if taken with the consent of the Managers and a Majority-in-Interest
of the Members. Any consent, vote or approval given pursuant to this Agreement
shall be required to be in writing.
ARTICLE 4
Representations, Warranties, Covenants and Certifications
4.1    Member Representations. Each Member represents, warrants and covenants
that:
(a)    Such Member has all requisite power and authority to enter into this
Agreement and perform such Member’s respective obligations hereunder and that
such Member is an “accredited investor” (as defined in Rule 501 promulgated
under the Securities Act of 1933, as amended from time to time).
(b)    This Agreement has been duly and validly executed and delivered by such
Member and is enforceable against it, in accordance with its terms, and the
performance of such Member’s respective obligations hereunder shall not conflict
or result in the violation of any agreement, lease, instrument, license, permit
or other authorization applicable to such Member.
(c)    Such Member acknowledges that the Company Interests are subject to
transfer restrictions and consents.

10



--------------------------------------------------------------------------------



(d)    Such Member acknowledges that ownership of the Company Interests may
involve tax consequences. Such Member confirms that it is not relying on any
statements or representations of the Company, the Managers or any of their
agents or legal counsel with respect to the tax and other economic
considerations of the ownership of the Company Interests, and acknowledges that
such Member may retain its own professional advisors to evaluate the United
States federal, state and local tax and other economic considerations of an
ownership of the Company Interests. Such Member also acknowledges that it is
solely responsible for any of its own tax liability that may arise as a result
of the ownership of the Company Interests or the transactions contemplated by
this Agreement.
(e)    Such Member acknowledges that the Managers and the Company will rely upon
the representations, warranties and covenants contained in this Agreement
without making any independent investigation, and that the representations,
warranties and agreements made by the Member shall survive the execution and
delivery of this Agreement.
(f)    Except as expressly set forth in this Agreement, if applicable, no
representations or warranties have been made to the Member by the Managers, the
Company or any agent, employee or Affiliate of the Managers or the Company, and
in entering into this Agreement, the Member is not relying on any information
other than that which is the result of independent investigation by the Member.
4.2    Survival. All of the foregoing representations and warranties of this
Article 4 shall survive the withdrawal of any Member and the termination of this
Agreement.
ARTICLE 5
Exculpation and Indemnity
5.1    Exculpation. To the fullest extent permitted under applicable law, no
Manager of the Company is liable to the Company nor to any of the Members for
any losses, claims, damages or liabilities arising (i) by reason of being or
having been a Manager or (ii) from any act or omission performed or omitted by
the Manager in connection with this Agreement or the Company’s business or
affairs (including any error in judgment in making any investment decisions),
including losses due to the negligence of brokers or other agents of the
Company, except for any losses, claims, damages or liabilities primarily
attributable to such Manager’s willful misconduct, bad faith, gross negligence
or breach of this Agreement, as finally determined by a court of competent
jurisdiction, or as otherwise required by law.
5.2    Indemnity. To the fullest extent permitted by the Act, the Company shall
indemnify the Managers against any claim, loss, damage, liability or expense
(including reasonable attorneys’ fees, court costs and costs of investigation
and appeal) suffered or incurred by any such indemnitee by reason of, arising
from or relating to the operations, business or affairs of or any action taken
or failure to act on behalf of the Company, except to the extent any of the
foregoing (i) is determined by final, nonappealable order of a court of
competent jurisdiction to have been primarily caused by the willful misconduct,
bad faith, gross negligence or breach of this Agreement of such indemnitee or
(ii) is suffered or incurred as a result of any claim (other than a claim for
indemnification under this Agreement) asserted by the indemnitee as plaintiff
against the Company. Unless a determination

11



--------------------------------------------------------------------------------



has been made (by final, nonappealable order of a court of competent
jurisdiction) that indemnification is not required, the Company shall, upon the
request of any indemnitee, advance or promptly reimburse such indemnitee’s
reasonable costs of investigation, litigation or appeal, including reasonable
attorneys’ fees; provided, however, that as a condition of an indemnitee’s right
to receive such advances and reimbursements, the affected indemnitee shall
undertake in writing to repay promptly the Company for all such advancements or
reimbursements if a court of competent jurisdiction determines that such
indemnitee is not then entitled to indemnification under this Section 5.2. No
indemnitee may satisfy any right of indemnity or advancement of expenses granted
in this Section 5.2 or to which it may be otherwise entitled except out of the
assets of the Company, and no Member is personally liable with respect to any
such claim for indemnity or advancement of expenses. The Managers may obtain
appropriate insurance on behalf, and at the expense, of the Company to secure
the Company’s obligations hereunder.
ARTICLE 6
Capital Accounts, Distributions and Allocations
6.1    Capital Accounts.
(a)    A capital account (a “Capital Account”) shall be established and
maintained for each Member in accordance with the rules set forth herein and as
follows.
(b)    If any Company Interest is transferred in accordance with this Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent that it relates to the transferred Company Interest.
(c)    The foregoing provisions and other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
section 1.704-1(b), and shall be interpreted and applied in a manner consistent
therewith. If the Managers determine that it is prudent to modify the manner in
which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with Regulations section 1.704-1(b), the Managers may make such
modification if it is not likely to have a materially adverse effect on amounts
distributable to any Member pursuant hereto on the dissolution of the Company.
The Managers shall adjust the amounts debited or credited to Capital Accounts
with respect to any property contributed to the Company or distributed to a
Member and any liabilities secured by such contributed or distributed property
or assumed by the Company or a Member in connection with such contribution or
distribution if the Managers determine that such adjustments are necessary or
appropriate under Regulations section 1.704-1(b)(2)(iv). The Managers shall also
make any appropriate modifications if unanticipated events might cause this
Agreement not to comply with Regulations section 1.704-1(b), and the Managers
shall make all elections provided for under such Regulations.
6.2    Allocations of Net Profits and Net Losses. As of the close of business on
the last day of the relevant Accounting Period, subject to Section 6.3, the Net
Profits and Net Losses shall be allocated among the Members on a pro rata basis
in proportion to each Member’s Company Percentage for such Accounting Period.

12



--------------------------------------------------------------------------------



6.3    Special Allocations. Notwithstanding Section 6.2, special allocations of
items of income, gain, loss or deduction may be required for any Fiscal Year (or
other period) as follows:
(a)    New Issues. In the event the Managers determine that, based upon tax or
regulatory reasons, including, but not limited to, the FINRA rules on
participation in “new issues,” or any other reason as to which the Managers and
any Member agree, a Member should not participate, or participate only to a
limited extent, in the income, gains, losses or expenses, if any, attributable
to trading in any Security, type of Security or to any other transaction, the
Managers may allocate such income, gains, losses or expenses only to the Capital
Accounts of Members to whom such reasons do not apply. In addition, if for any
of the reasons described above, the Managers determine that a Member should have
no interest, or only a limited interest, in a particular Security, type of
Security or transaction, the interests in such Security, type of Security or
transaction may be set forth in a separate memorandum account in which only the
Members having an interest in such Security, type of Security or transaction
shall have an interest and the income associated with such Security, type of
Security or transaction. Any taxes which are paid by the Company with respect to
any item of income or gain allocable to one or more Members shall be debited
from the Capital Accounts of such Members in an equitable manner and taking into
account such Members’ proportionate share of any income related thereto.
(b)    Limitations on Net Losses. The Net Losses allocated pursuant to
Section 6.2 shall not exceed the maximum amount of Net Losses that can be so
allocated without causing any Member to have an Adjusted Capital Account Deficit
at the end of the Fiscal Year for which the allocation relates. In the event
some but not all of the Members would have an Adjusted Capital Account Deficit
as a consequence of an allocation under Section 6.2, the limitation set forth in
the preceding sentence shall be applied on a Member-by-Member basis so as to
allocate the maximum permissible Net Losses to each Member under
section 1.704-1(b)(2)(ii)(d) of the Regulations. All Net Losses in excess of the
limitations set forth in the preceding sentence shall be allocated to the
Members in accordance with their respective Company Percentages, as applicable.
(c)    Minimum Gain Chargeback. Except as otherwise provided in
section 1.704-2(f) of the Regulations, if there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with
section 1.704-2(g) of the Regulations. Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with sections 1.704-2(f)(6) and 1.704-2(g)(2) of the
Regulations. This Section 6.3(c) is intended to comply with the minimum gain
chargeback requirement in section 1.704-2(f) of the Regulations and shall be
interpreted consistently therewith.
(d)    Member Minimum Gain Chargeback. Except as otherwise provided in
section 1.704-2(i)(4) of the Regulations, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each person who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with section 1.704-2(i)(5) of the Regulations, shall

13



--------------------------------------------------------------------------------



be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such person’s
share of the net decrease in Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with
section 1.704-2(i)(4) of the Regulations. Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member and pursuant thereto. The items to be so allocated
shall be determined in accordance with sections 1.704-2(i)(4) and 1.704-2(j)(2)
of the Regulations. This Section 6.3(d) is intended to comply with the member
minimum gain chargeback requirement in section 1.704-2(i)(4) of the Regulations
and shall be interpreted consistently therewith.
(e)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Regulations
section 1.704-1(b)(2)(ii)(d)(4), section 1.704-1(b)(2)(ii)(d)(5) or
section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 6.3(e) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Section 6.3 have been tentatively made as
if this Section 6.3(e) were not in this Agreement.
(f)    Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of (i) the
amount such Member is obligated to restore pursuant to any provision of this
Agreement and (ii) the amount such Member is deemed to be obligated to restore
pursuant to Regulations sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 6.3(f) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Section 6.3 have been tentatively made as
if this Section 6.3(f) and Section 6.3(e) were not in this Agreement.
(g)    Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Members in proportion to each Member’s Company Percentage.
(h)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations
section 1.704-2(i)(1).
(i)    Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code section 734(b) or Code
section 743(b) is required, pursuant to Regulations
section 1.704-1(b)(2)(iv)(m)(2) or Regulations section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its Company Interest, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in accordance with their Company Interests in the event
that Regulations section 1.704-1(b)(2)(iv)

14



--------------------------------------------------------------------------------



(m)(2) applies, or to the Member to whom such distribution was made in the event
that Regulations section 1.704-1(b)(2)(iv)(m)(4) applies.
(j)    Curative Allocations. The allocations set forth in Sections 6.3(b)
through (h) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Regulations. It is the intent of the Members that, to the
extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, losses or deduction pursuant to this Section 6.3(j). Therefore,
notwithstanding any other provision of this Section 6.3 (other than the
Regulatory Allocations), the Managers shall make such offsetting special
allocations of Company income, gain, losses or deduction in whatever manner they
determine appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all Company items were allocated pursuant to
Section 6.2.
6.4    Allocations for Income Tax Purposes.
(a)    Except as otherwise required by Code section 704(c), items of income,
gain, deduction, loss or credit that are recognized for United States federal,
state and local income tax purposes in each Fiscal Year are allocated among the
Members in such manner as to reflect equitably amounts credited to or debited
against each Member’s Capital Account, whether in such Fiscal Year or in prior
Fiscal Years. To this end, the Company shall establish and maintain records that
show the extent to which the Capital Account of each Member, as of the last day
of each Fiscal Year, consists of amounts that have not been reflected in the
taxable income of such Member.
(b)    In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of “Gross Asset Value,” subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for United States
federal income tax purposes and its Gross Asset Value in the same manner as
under Code section 704(c) and the Regulations thereunder.
6.5    Determination by the Managers of Certain Matters. All matters concerning:
(i) valuations; (ii) the allocation of income, deductions, credits, gain and
loss among the Members including taxes thereon; (iii) accounting procedures; and
(iv) the operation of Section 6.9 that are not expressly provided for by the
terms of this Agreement shall be equitably determined in good faith by the
Managers and a Majority-in-Interest of the Members.
6.6    Distributions.
(a)    The Managers may cause the Company to make distributions to the Members
from time to time, as determined by the Managers, subject to any limitations
imposed on such distribution by law or contract. Notwithstanding the foregoing,
distributions of cash or other property of the Company shall be made only for
amounts that exceed all Company expenses under Section 3.2 and any reserves that
the Managers from time to time determine are required or are reasonably
appropriate to be retained to meet any accrued or foreseeable expenses,
expenditures, liabilities or other obligations of the Company. Each distribution
of cash or other property shall be

15



--------------------------------------------------------------------------------



made by distributing such amounts of cash or other property pro rata based on
the positive balances of their Capital Accounts.
(b)    Subject to Sections 6.6(a), 6.7, 6.8 and 6.9, a Member may request a
distribution with respect to amounts held in such Member’s Capital Account.
6.7    Withholding Taxes.
(a)    Withholding. The Managers shall be entitled to withhold or cause to be
withheld from any Member’s distributions from the Company any taxes imposed by
applicable law. Each Member shall furnish to the Managers from time to time all
such information as required by applicable law or otherwise reasonably requested
by the Managers (including certificates in the form prescribed by the Code and
the Regulations) to permit the Managers to ascertain whether and in what amount
withholding is required in respect of such Member. Notwithstanding the
foregoing, the Managers shall have no liability to the Company or any Member for
failure to request or obtain such information from any Member or for failure to
withhold in respect of any Member who has not furnished such information to the
Managers.
(b)    Deemed Distributions. Any amounts withheld by the Managers in accordance
with Section 6.7(a) shall nevertheless, for purposes of this Agreement, be
deemed to have been distributed to the Members in respect of which they are
withheld.
6.8    Right of Offset. At its option and without waiving any rights or remedies
it may otherwise have (whether at law or in equity), the Company will have the
right to offset on a dollar-for-dollar basis any amounts payable by the Company
to any Member (including amounts payable to such Member in respect of any
distributions from the Company against any amounts owing by such Member to the
Company or to any Affiliate of a Fund).
6.9    Return of Distributions. Except as required by the Act, other applicable
law or as otherwise expressly set forth herein, no Member shall be required to
repay to the Company, any other Member or any creditor of the Company all or any
part of the distributions made to such Member pursuant hereto.
ARTICLE 7
Admissions, Withdrawals, Removals and Transfers
7.1    Admission of New Members. New Members may be admitted to the Company only
in connection with a Transfer permitted by Section 7.4 or otherwise with the
consent of a Majority-In-Interest of the Members. The Company Percentages shall
be redetermined from time to time upon the admission or withdrawal of Members as
set forth in this Article 7 and Schedule 1, attached hereto, will be promptly
updated. Except as otherwise provided in this Article 7, no Member’s Company
Percentage shall be reduced solely as the result of the admission of a new
Member without such Member’s consent unless such Member is pro rata reduced
along with all of the other Members.
7.2    No Withdrawal. No Member may withdraw from the Company except as provided
in this Article 7. The Class A Member may not be removed. Any Member removed
pursuant to

16



--------------------------------------------------------------------------------



this Agreement is only entitled to receive the distribution with respect to its
Company Interest to which such member is entitled under this Agreement and is
not entitled to receive the value of such Member’s Company Interest in
accordance with Section 18-604 of the Act if such distribution upon resignation
provisions were not otherwise provided in the Agreement.
7.3    Removal of a Class B Member.
(c)    A Class B Member may be removed at the election of a Majority-In-Interest
of the Members (but calculated without giving effect to the Company Percentages
of the Class B Member being removed) if such Class B Member’s employment with an
Ashford Employer is terminated; provided that if the Class B Member is not
removed within 90 days following the date of termination of such employment,
then the Class B Member may elect in writing within 120 days following the date
of termination of employment to require the Company to remove him as a Member.
In the case of any termination of such employment, such Class B Member shall
also cease to be a Manager to the extent that he was otherwise a Manager.
(d)    Upon the removal of a Class B Member from the Company in accordance with
this Section 7.3, such removed Class B Member will be entitled to receive the
Fair Market Value (as defined below) of its Company Interest, to be paid by the
Company (the “Repurchase Price”) in accordance with the schedule in Section
7.3(d); provided that upon such removal, such Class B Member enters into a
release of claims against the Company, the Members, the Managers and the
Affiliates of the foregoing, in a form reasonably satisfactory to the Company (a
“Release”).
(c)    “Fair Market Value” for purposes of this Section 7.3 shall mean the fair
market value of the Company Interest held by the relevant removed Class B Member
as of the date of removal of the Class B Member, without giving effect to
minority discount, as mutually determined in good faith by the Company and the
removed Class B Member within 30 days following the date of removal of such
Class B Member; provided that if the removed Class B Member and the Company
cannot agree upon Fair Market Value within such 30 day period, each of the
removed Class B Member and the Company shall appoint a nationally recognized
independent valuation expert and the two independent valuation experts shall
mutually determine Fair Market Value within 30 days following their appointment;
provided, further that if such two independent valuation experts cannot agree
upon Fair Market Value within such 30 day period, each of the two independent
valuation experts shall mutually agree upon a third nationally recognized
independent valuation expert and such third independent valuation expert shall
determine the Fair Market Value within 30 days following its appointment. The
Fair Market Value as determined pursuant to this Section 7.3(c) shall be binding
on the Company and the removed Class B Member for purposes of applying Section
7.2(b) to such removed Class B Member. The expenses of applying this Section
7.3(c) shall be split equally between the removed Class B Member and the
Company.


(d)    The Company shall pay to the removed Class B Member 33% of the Repurchase
Price plus Removal Interest (accruing from the date of removal until such
payment) on the first January 31 following more than 60 days after the
occurrence of both (i) the removal of such Class B Member and (ii) the receipt
by the Company of the Release. The next 33% of the Repurchase Price plus Removal
Interest (accruing from the date of removal until such payment) shall be paid

17



--------------------------------------------------------------------------------



out one year later on the next occurring January 31, with the remaining 34% of
the Repurchase Price plus Removal Interest (accruing from the date of removal
until such payment) being paid out on the following successive January 31 (so
that payments would be made over approximately three years in three
installments). For purposes of clarity, the Repurchase Price shall remain
constant over the payment period as it is tied to the Fair Market Value of the
relevant Company Interest as of the date of removal of the Class B Member. At
the Company’s election, it may pay all or any portion of the Repurchase Price in
the form of common stock of Ashford, Inc. (or any successor thereto), in lieu of
cash (assuming payment in the form of such stock would not reasonably be
expected to cause the removed Class B Member to incur liabilities under Section
16 of the Securities Exchange of 1934). In the event that the Company pays all
or part of the Repurchase Price through common stock of Ashford, Inc, the value
of the common stock for purposes of payment on such payment date will be the
Trading Value, and the cash portion to be paid on the such payment date will be
reduced by an amount equal to the Trading Value of such common stock paid on
such payment date. The “Trading Value” will be determined by the average closing
sale price for the regular trading session (without considering after hours or
other trading outside regular trading session hours) of Ashford, Inc. (or any
successor thereto) on the applicable stock exchange (or, if no closing price is
reported, the last reported sale price during the regular session) for the five
trading days immediately prior to the third business day preceding the payment
of the applicable portion of the Repurchase Price.


7.4    Transfers of Class A Member and Class B Members’ Company Interests.
(a)    No Member may Transfer all or any portion of such Member’s Company
Interest unless such Transfer is made in compliance with this Section 7.4. Any
Transfers by a Class B Member permitted by this Section 7.4 must be documented
in writing in form and substance reasonably satisfactory to the Managers and a
Majority-in-Interest of the Class A Members. Any purported Transfer by a Member
of all or any part of its Company Interest in violation of this Section 7.4
shall, to the fullest extent permitted by applicable law, be null and void and
of no force and effect.
(b)    (i)    Any Class B Member upon 30 days prior written notice to the Class
A Member may Transfer its Company Interest to a Permitted Transferee without the
consent of the other Members. A Class B Member may only Transfer its Company
Interest to a Person other than a Permitted Transferee with the consent of a
Majority-In-Interest of the Members and in compliance with Section 7.4(c).
(ii)    Subject to Section 7.4(c), a Class A Member may Transfer its Company
Interest to any Person at any time upon notice to the Managers.


(c)    A Member Transferring all or any portion of its Company Interest to a
Person other than a Permitted Transferee pursuant to Section 7.4(b) may do so
only in compliance with this Section 7.4(c) (each such Member, a “Selling
Member”).
(i)    Tag Along Rights.

18



--------------------------------------------------------------------------------



(A)If the Selling Member elects to Transfer its Company Interests to a third
party purchaser as provided in Section 7.4(b) (other than a Permitted
Transferee), the Selling Member shall give notice in writing to such effect to
the other Members. Such notice (the “Tag Along Sale Notice”) shall be given not
more than 60 nor less than 30 days prior to the proposed sale date and set
forth: (1) the name of the third party purchaser (and any Person controlling the
third party purchaser) and the portion of the Company Interest proposed to be
Transferred, (2) the proposed amount and form of consideration (the “Tag Along
Price”) and other terms and conditions of the proposed sale (the “Transferee
Terms”), (3) that the proposed transferee has been given notice of the “tag
along right” provided for in this Section 7.4(c)(i)(A), and has agreed to
purchase Company Interests from each Tag Along Participant in accordance with
the terms hereof, and (4) the proposed sale date. The Transferee Terms shall
include an offer by the third party purchaser to each to the Class A Member and
Class B Member who are not the Selling Member (each, a “Tag Along Participant”)
to purchase all or a portion of such Tag Along Participant’s Company Interest as
determined below, at the same price per 1% Company Interest (calculated based on
Company Percentages, i.e., the same price per 1% Company Percentage) to be paid
by the third party purchaser to the Selling Member and otherwise on the
Transferee Terms.
(B)The tag along right may be exercised by each Tag Along Participant by
delivery of a written notice to the Selling Member (the “Tag Along Exercise
Notice”) within 30 days from the date of receipt of the Tag Along Sale Notice.
The Tag Along Exercise Notice shall state the portion of the Company Interest
that such Tag Along Participant wishes to include in such Transfer to the third
party purchaser. Upon the giving of a Tag Along Exercise Notice, such Tag Along
Participant shall be entitled and obligated to sell the portion of such Tag
Along Participant’s Company Interest set forth in the Tag Along Exercise Notice
(as adjusted as provided in Section 7.4(c)(i)(C)), to the third party purchaser
on the Transferee Terms; provided, however, that the Selling Member shall not
consummate the Transfer of any Company Interest offered by it if the third party
purchaser does not acquire all Company Interests (as adjusted as provided in
Section 7.4(c)(i)(C)) that each Tag Along Participant is entitled and elects to
sell pursuant hereto. After expiration of the 30 day period referred to above,
if the provisions of this Section 7.4(c)(i) have been complied with in all
respects, the Selling Member and each Tag Along Participant that delivered a Tag
Along Exercise Notice shall sell their respective Company Interests to the third
party purchaser on the Transferee Terms on the date proposed in the Tag Along
Sale Notice (or such other date within 60 days of such proposed date as may be
agreed among the participants in such Transfer). The Selling Member agrees to
use its commercially reasonable efforts to ensure that the applicable Transferee
Terms provide for several, and not joint, liability, with respect to the
indemnification and comparable obligations contained within such Transferee
Terms.
(C)The third party purchaser shall purchase from the Selling Member and each Tag
Along Participant the portion of such Selling Member’s or Tag Along
Participant’s respective Company Interests that such Selling Member or such Tag
Along Participant desires to Transfer, provided that the portion of any Tag
Along Participant’s Company Interest to be included in the sale relative to its
entire Company Interest shall not exceed the portion of the Selling Member’s
Company Interest relative to its entire Company Interest and such portions
together do not exceed the Maximum Tag Along Portion (as defined below). If such
portions exceed the Maximum Tag Along Portion, the third party purchaser shall
be obligated to purchase only the Maximum Tag

19



--------------------------------------------------------------------------------



Along Portion, and the amount of Company Interests of each of the Selling Member
and Tag Along Participants to be included in the Transfer shall be reduced
pro-rata, based on the relative percentages of Company Interests that the
Selling Member and the Tag Along Participants elect to include in the sale. For
purposes hereof, the term “Maximum Tag Along Portion” means a portion of a Tag
Along Participant’s or Selling Member’s Company Interest the price of which
(based on the Tag Along Price of such Company Interest) equals the total price
that the third party purchaser is willing to pay for all Company Interests to be
purchased, multiplied by a fraction, the numerator of which is the Tag Along
Price of such portion that the Selling Member or Tag Along Participant desires
to include in such Transfer and the denominator of which is the aggregate of the
Tag Along Prices of the Company Interests that the Selling Member and each Tag
Along Participant desire to include in such Transfer).
(D)For purposes of clarity, all Transfers shall still also be subject to the
other restrictions of this Section 7.4.
(ii)    Drag Along Rights.
If the Class A Member desires to Transfer all of its Company Interest to a third
party purchaser and has complied in all respects with its obligations under the
provisions of this Section 7.4, then, in such event, the Class A Member may
elect to cause the Class B Members to include in such sale to the third party
purchaser all of the Class B Members’ Company Interests (the “Class B Drag Along
Portion”). The sale of the Class B Drag Along Portion shall be at the same price
and in the same consideration and on the same terms and conditions as set forth
in the Transferee Terms (including the date for the closing of such sale) and in
any case on terms no less favorable to Class B Members than to the Class A
Member. Any election pursuant to this Section 7.4(c)(ii) to include the Class B
Drag Along Portion in the sale (a “Drag Along Notice”) shall be set forth in the
Transferee Terms or the Tag Along Sale Notice given by the Class A Member in
connection with such Transfer. In connection with any such Drag Along Notice,
the Class B Members will execute and deliver all related documentation and take
such other action in support of the Transfer as shall reasonably be requested by
the Class A Member in order to carry out the terms and provision of this Section
7.4(c)(ii), including, without limitation, executing and delivering instruments
of conveyance and transfer, and any purchase agreement, merger agreement,
indemnity agreement, escrow agreement, consent, waiver, governmental filing,
share certificates duly endorsed for transfer (free and clear of impermissible
liens, claims and encumbrances), and any similar or related documents. In the
event that the Class A Members, in connection with such Transfer, appoint a
representative for the Members (the “Representative”) with respect to matters
affecting the Members under the applicable definitive transaction agreements
following consummation of such Transfer, the Class B Members agree (x) to
consent to (i) the appointment of such Representative, (ii) the establishment of
any applicable escrow, expense or similar fund in connection with any
indemnification or similar obligations, and (iii) the payment of such
Representative’s pro rata portion (from the applicable escrow or expense fund or
otherwise) of any and all reasonable fees and expenses to such Representative in
connection with such Representative's services and duties in connection with
such Transfer and its related service as the representative of the Member, and
(y) not to assert any claim or commence any suit against the Representative or
any other Member with respect to any action

20



--------------------------------------------------------------------------------



or inaction taken or failed to be taken by the Representative in connection with
its service as the Representative, absent fraud, willful misconduct or gross
negligence.
(iii)    Closing. At the closing of any purchase of Company Interests pursuant
to this Section 7.4(c), the Selling Member and, if applicable, any Tag Along
Participant and, if applicable, Class B Members pursuant to Section 7.4(c)(i),
shall deliver to the purchaser(s), against payment of the purchase price, the
Company Interests free and clear of all liens, charges, pledges and other
encumbrances (except for this Agreement and as otherwise provided in the
Transferee Terms) with transfer instructions to the Company. In the event the
purchaser is the Class A Member, the Company Interests to be purchased may be
purchased by such other Member or its Affiliate.


ARTICLE 8
General Accounting Provisions and Reports
8.1    Books of Account; Tax Returns. The Managers shall prepare and file, or
shall cause to be prepared and filed, all United States federal, state, local
and foreign income and other tax returns required to be filed by the Company,
and shall keep or cause to be kept complete and appropriate records and books of
account in which shall be entered all such transactions and other matters
relative to the Company’s operations, business and affairs as are usually
entered into records and books of account that are maintained by persons engaged
in business of like character or are required by the Act. Except as otherwise
expressly provided in this Agreement, such books and records shall be maintained
in accordance with the basis utilized in preparing the Company’s United States
federal income tax returns, which returns, if allowed by applicable law, may in
the discretion of the Managers be prepared on either a cash basis or accrual
basis.
8.2    Reports. The Managers must use commercially best efforts to prepare or
cause to be prepared and transmit, as soon as practicable after the end of each
Fiscal Year, a United States federal income tax Form K-1 for each Member. The
Managers must mail such materials to (i) each Member and (ii) each former Member
(or its successors, assigns, heirs or personal representatives) who may require
such information in preparing its United States federal income tax return
8.3    Place Kept; Inspection. The books and records shall be maintained at the
principal place of business of the Company by the Managers. The Managers shall
maintain the separate books of account for the Company that shall show a true
and accurate record of all costs and expenses incurred, all charges made, all
credits made and received and all income derived in connection with the
operation of the Company business, in accordance with generally accepted
accounting principles, consistently applied. Such books of account, together
with a copy of this Agreement and of the Certificate of Formation, shall at all
times be maintained at the principal place of business of the Company (or at the
place of business of the Person to whom the duty to maintain these books has
been delegated in accordance herewith and identified in writing to the Members)
and shall be open to inspection and examination at reasonable times by each
Member and its duly authorized representative for any purpose reasonably related
to such Member’s interest as a member of the Company.

21



--------------------------------------------------------------------------------



8.4    Tax Matters Member. A Class A Member shall be the tax matters member of
the Company and, in such capacity, shall exercise all rights conferred, and
perform all duties imposed, upon a tax matters member under sections 6221
through 6233 of the Code and the Regulations thereunder.
ARTICLE 9
Amendments and Waivers
Except as otherwise provided in this Agreement, this Agreement may be modified
or amended, or any provision hereof waived, only with the consent of a
Majority-in-Interest of the Class A Members; provided that no amendment to or
waiver of any provision of this Agreement shall be effective against a Member
without the consent or vote of such Member if such amendment or waiver would (i)
cause the Company to fail to be treated as a limited liability company under the
Act, (ii) change Section 2.1 to change a Member’s obligations to contribute to
the capital of the Company, (iii) change Section 6.2, 6.3 or 6.6 to affect
adversely the participation of such Member in the income, gains, losses,
deductions, expenses, credits, capital or distributions of the Company (other
than a change with respect to a Member pursuant to this Agreement), or (iv)
change this Article 9.
ARTICLE 10
Dissolution, Liquidation and Termination
10.1    Dissolution. The Company shall be dissolved upon the first to occur of
the following events:
(d)    the election of the Managers to dissolve the Company with the consent of
the Class A Member;
(e)    the election of the Class A Member to dissolve the Company; or
(f)    the entry of a decree of judicial dissolution under Section 18-802 of the
Act.
10.2    Accounting on Dissolution. Following the dissolution of the Company
pursuant to Section 10.1, the books of the Company shall be closed, and a proper
accounting of the Company’s assets, liabilities and operations shall be made by
the Managers, all as of the most recent practicable date. The Managers shall
serve as the liquidators of the Company unless they fail or refuse to serve. If
the Managers do not serve as the liquidators, one or more other persons may be
elected to serve by the consent or vote of the Class A Member. The liquidators
shall have all rights and powers that the Act confers on any person serving in
such a capacity. The expenses incurred by the liquidators in connection with the
dissolution, liquidation and termination of the Company shall be borne by the
Company.
10.3    Termination. As expeditiously as practicable, but in no event later than
one year (except as may be necessary to realize upon any material amount of
property that may be illiquid), after the dissolution of the Company pursuant to
Section 10.1, the liquidators shall cause the Company to (i) pay the current
liabilities of the Company and (ii) establish a reserve fund (which

22



--------------------------------------------------------------------------------



may be in the form of cash or other property, as the liquidators shall
determine) for any and all other liabilities, including contingent liabilities,
of the Company in a reasonable amount determined by the liquidators to be
appropriate for such purposes or otherwise to make adequate provision for such
other liabilities. To the extent that cash required for the foregoing purposes
is not otherwise available, the liquidators may sell property, if any, of the
Company for cash or other consideration and shall cause all remaining cash or
other property, if any, of the Company (after paying liabilities and
establishing a reserve fund as provided in the preceding sentence) to be
distributed to the Members in accordance with Section 6.6. At the time final
distributions are made in accordance with Section 6.6, a certificate of
cancellation shall be filed in accordance with the Act, and the legal existence
of the Company shall terminate upon such filing; provided, however, that if at
any time thereafter any reserved cash or property is released because in the
judgment of the liquidators the need for such reserve has ended, then such cash
or property shall be distributed in accordance with Section 6.6.
10.4    Negative Capital Account. If any Member has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the taxable year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.
10.5    No Other Cause of Dissolution. The Company shall not be dissolved, or
its legal existence terminated, for any reason whatsoever except as provided in
this Article 10.
ARTICLE 11
Miscellaneous
11.1    Waiver of Partition. Each Member hereby irrevocably waives any and all
rights that it may have to maintain an action for partition of any of the
Company’s property.
11.2    Entire Agreement. This Agreement constitutes the entire agreement among
the Members with respect to the subject matter hereof, and supersedes any prior
agreement or understanding among them with respect to such subject matter. All
duties and liabilities (fiduciary and otherwise) of the Managers are restricted
to those expressly stated in this Agreement.
11.3    Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid under the
applicable law of any jurisdiction, the remainder of this Agreement or the
application of such provision to other persons or circumstances or in other
jurisdictions shall not be affected thereby. Also, if any provision of this
Agreement is invalid or unenforceable under any applicable law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such law. Any provision
hereof that may prove invalid or unenforceable under any law shall not affect
the validity or enforceability of any other provision hereof.
11.4    Notices and Other Communications. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if sent

23



--------------------------------------------------------------------------------



by overnight courier, hand delivered, mailed (first class registered mail or
certified mail, postage prepaid) or sent by electronic mail transmission, or
facsimile if to the Members, at the addresses (including electronic mail
addresses) or facsimile numbers set forth in the records of the Company, if to
the Company, at the address of its principal place of business specified in
Section 1.5 or to such other address as the Company or any Member shall have
last designated by notice to the Company and all other parties hereto in
accordance with this Section 11.4. Communications sent by hand delivery shall be
deemed to have been given when received; communications mailed in accordance
with the foregoing shall be deemed to have been given three (3) days following
the date so mailed; communications sent by facsimile or transmitted
electronically shall be deemed to have been given when electronically confirmed;
and communications sent by overnight courier shall be deemed to have been given
on the next business day following the date so sent.
11.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principle of conflict of laws thereof and such federal laws as may apply. Each
party agrees that any action or proceeding (whether based on contract, tort or
otherwise) between any of the parties seeking to enforce any provision of, or
arising out of or relating to, this Agreement or the transactions contemplated
hereby must be brought and determined exclusively in the Delaware Court of
Chancery, or in the event (but only in the event) such court does not have
subject matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware or another court sitting in the
state of Delaware. Each party (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of such courts (and of the
appropriate appellate courts therefrom) in any such action or proceeding, (b)
agrees that it will not bring any such action or proceeding other than in the
aforesaid courts and will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such court, and (c) irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such action
or proceeding in any such court or that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Each party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
11.6    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Members and their respective heirs, legal representatives,
successors and permitted assigns.
11.7    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall constitute one and the same instrument.

24



--------------------------------------------------------------------------------



11.8    Headings. The section and article headings in this Agreement are for
convenience of reference only and shall not be deemed to alter the meaning or
interpretation of any provision hereof.
11.9    Confidentiality. Except as required by law or valid subpoena or other
lawful process, the failure to comply with which would subject, or may
reasonably be expected to subject, the respective receiving Member to damages or
judicial or administrative censure or contempt, each Member who receives
information which is protected under this Section 11.9 shall maintain in strict
confidence, and without the prior consent of the Member who has provided such
protected information, shall not disclose to any person (other than to another
Member) and shall not use for any purpose other than evaluating or monitoring
(in its capacity as a Member) the Investments or proposed Investments, any and
all material, nonpublic information which concerns the operations, business or
affairs of, and which is received from or on behalf of, the Company, the
disclosing Member or any of their respective Affiliates; provided, however, that
notwithstanding the foregoing, any receiving Member may communicate any such
information to any of its advisers, employees or other representatives who have
a need to know such information and for whom such receiving Member shall be
responsible or to or at the request of any governmental authority or examiner
having jurisdiction over such receiving Member. If any receiving Member is
required by law, subpoena, legal process or other demand for any such
information with which such receiving Member believes it is legally obligated to
comply, such receiving Member shall give prompt notice of such fact to the
disclosing Member so that the disclosing Member may, if it desires, seek a
protective order or other governmental or judicial relief to prevent disclosure
of such information.
11.10    Transfer and Other Restrictions. COMPANY INTERESTS HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES LAWS OF ANY JURISDICTION AND MAY NOT BE OFFERED
OR SOLD UNLESS SUCH COMPANY INTERESTS HAVE BEEN REGISTERED, OR ARE EXEMPT FROM
REGISTRATION, UNDER ALL APPLICABLE SECURITIES LAWS. COMPANY INTERESTS ARE
SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER, VOTING AND OTHER TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



25



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Members have executed this Agreement
effective as of the Effective Date.


CLASS A MEMBER:




ASHFORD HOSPITALITY ADVISORS LLC




BY: /s/ DAVID A. BROOKS
    
NAME: DAVID A. BROOKS
TITLE: VICE PRESIDENT







26

--------------------------------------------------------------------------------





CLASS B MEMBERS:








/s/ MONTY BENNETT    
MONTY BENNETT


/s/ ROB HAYS    
ROB HAYS




 

27

--------------------------------------------------------------------------------



SCHEDULE 1
 
Company Percentage
CLASS A MEMBERS:
Ashford Hospitality Advisors LLC


60.00
CLASS B MEMBERS:
MONTY BENNETT
ROB HAYS


25.00
15.00




28